PER CURIAM.
The appellant was convicted of two counts of aggravated battery and appropriately sentenced. He appeals the conviction. We find no error and affirm the conviction. However, the State concedes error in the assessment of $2.00 against the appellant on each count. Cox v. State, 334 So.2d 568 (Fla.1976). The judgments are hereby modified by vacating that portion of each judgment which assesses $2.00 costs. In all other respects the judgments are affirmed.
AFFIRMED as modified.
MOORE, BERANEK and HERSEY, JJ., concur.